FILED
                             NOT FOR PUBLICATION                              FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CRISTIANE MARIA ARAUJO,                           No. 07-72423

               Petitioner,                         Agency No. A079-653-385

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Cristiane Maria Araujo, a native and citizen of Brazil, petitions for review of

the Board of Immigration Appeal’s order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Perez v. Mukasey,

516 F.3d 770, 773 (9th Cir. 2008). We deny the petition for review.

        The agency did not abuse its discretion in denying Araujo’s motion to

reopen because written notice of the hearing was mailed to the most recent address

provided by Araujo, she admitted to receiving the notice, see 8 U.S.C. §§ 1229(c),

1229a(b)(5)(A), and she failed to establish that her failure to appear was because of

“exceptional circumstances,” see 8 U.S.C. § 1229a(e)(1).

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                     07-72423